Case 1:21-cv-01102-JKB Document 6 Filed 05/13/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

STRIKE 3 HOLDINGS, LLC *
Plaintiff *
v. * CIVIL NO. JKB-21-1102
JOHN DOE, subscriber assigned IP address *
73.39,1.159 .
Defendant
*& ¥ * * * * " te ¥ * * * *

MEMORANDUM AND ORDER

The Court has pending before it this lawsuit brought by Plaintiff Strike 3 Holdings, LLC
(“Strike 3” or “Plaintiff”) alleging copyright infringement and other claims against a single “John
Doe” defendant (“Doe Defendant”), who is alleged to have utilized the BitTorrent file distribution
network to download adult pornographic films subject to copyrights held by Strike 3. The Doe
Defendant has been identified in the lawsuit only by an Internet Protocol address! (“IP Address”)
assigned to a customer on a specific date by an Internet Service Provider (“ISP” or “Provider”)
and through which the copyrighted work was allegedly downloaded. Strike 3 has filed a motion
for leave to serve a third-party subpoena prior to a Federal Rule of Civil Procedure 26(f) discovery
conference (ECF No. 5), requesting permission to initiate discovery to identify the account

subscriber (“Doe Subscriber”) associated with the IP Address used to download its copyrighted

 

' An IP address is not really an “address” or physical “place” in the usual sense of the words, and
therefore the term can be quite misleading. In fact, it is only an electronic “route” to the Internet
assigned by a Provider to a customer on a given date and hour to provide access to the Internet.
The route can be assigned to different customers on given dates or given hours. Ifa customer
accesses the Internet briefly and signs off, the IP address is assigned to another customer.
Case 1:21-cv-01102-JKB Document 6 Filed 05/13/21 Page 2 of 6

films, notwithstanding the provisions of Rule 26(d)(1), which preclude a party from seeking
discovery from any source before the parties have conferred as required by Rule 26(f). Strike 3
contends that it must be permitted to issue a Rule 45 subpoena to Providers to identify the customer
assigned the IP Address on the date or dates in question in order to learn the identity of the person
responsible for downloading the copyrighted works, and that there is no other way for it to obtain
this information.

The Court is aware that in similar cases filed by plaintiffs in other jurisdictions against Doe
Defendants, concerns have been raised as to the sufficiency of the allegations of complaints
because association of an IP address with a customer may be insufficient to state a claim.? There
also have been reports of plaintiffs undertaking abusive settlement negotiations with Doe
Defendants due to the pornographic content in the copyrighted works, the potential for
embarrassment, and the possibility of defendants paying settlements even though they did not

download the plaintiff's copyrighted material.?

 

* See, e.g., Patrick Collins, Inc. v. Doe 1, 288 F._R.D, 233, 237-39 (E.D.N.Y. 2012) (noting many
courts’ “skepticism of the use of IP addresses to identify file sharing defendants in cases involving
pornographic films,” adopting a magistrate judge’s finding that “an IP address alone is insufficient
to establish ‘a reasonable likelihood [that] it will lead to the identity of defendants who could be
sued,”” and observing that “[d]ue to the prevalence of wireless routers, the actual device that
performed the allegedly infringing activity could have been owned by a relative or guest of the
account owner, or even an interloper without the knowledge of the owner.”).

* See, e.g., Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012) (“The Court is
concerned about the possibility that many of the names and addresses produced in response to
Plaintiff's discovery request will not in fact be those of the individuals who downloaded [the
copyrighted material]. The risk is not purely speculative; Plaintiff's counsel estimated that 30%
of the names turned over by ISPs are not those of individuals who actually downloaded or shared
copyrighted material. Counsel stated that the true offender is often the ‘teenaged son... or the
boyfriend if it’s a lady.””); K-Beech, Inc. v. Does 1-85, No. 3:11¢v469-JAG, at 4 (E.D. Va. Oct. 5,
2011), ECF No. 9 (“Some defendants have indicated that the plaintiff has contacted them directly
with harassing telephone calls, demanding $2,900 in compensation to end the litigation. ... This
course of conduct indicates that the plaintiffs have used the offices of the Court as an inexpensive
means to gain the Doe defendants’ personal information and coerce payment from them. The

2

 
Case 1:21-cv-01102-JKB Document 6 Filed 05/13/21 Page 3 of 6

Having considered the concerns raised by other courts that have addressed similar cases,
and Strike 3’s motion requesting permission to initiate discovery to identify the John Doe
Subscriber, the Court GRANTS the motion, subject to the following conditions and limitations:

1. Strike 3 may obtain from the clerk a Subpoena to be served on the ISP through
which the Doe Subscriber allegedly downloaded the copyrighted work, and it may
serve the ISP in accordance with Federal Rule of Civil Procedure 45. The Subpoena
may command production of documents and/or electronically stored information
(collectively, “Information”) identifying the Doe Subscriber. The Subpoena shall
have as an attachment a copy of the complaint filed in this lawsuit, and a copy of
this Order.

2. After having been served with the Subpoena, the ISP will delay producing to Strike
3 the subpoenaed Information until after it has provided the Doe Subscriber with

a. Notice that this suit has been filed naming the Doe Subscriber as the one
that allegedly downloaded copyright protected work;

b. A copy of the Subpoena, the complaint filed in this lawsuit, and this
Order;

c. Notice that the ISP will comply with the Subpoena and produce to Strike
3 the Information sought in the Subpoena unless, within 30 days of
service of the Subpoena, the Doe Subscriber files a motion to quash the
Subpoena or for other appropriate relief in this Court. Ifa timely motion
to quash is filed, the ISP shall not produce the subpoenaed Information

until the Court acts on the motion.

 

plaintiffs seemingly have no interest in actually litigating the cases, but rather simply have used
the Court and its subpoena powers to obtain sufficient information to shake down the John Does.”).

3

 
Case 1:21-cv-01102-JKB Document 6 Filed 05/13/21 Page 4 of 6

3. The Doe Subscriber may move to quash the Subpoena anonymously, but MUST
PROVIDE his or her name and current address to the Clerk of the Court so that the
Court may provide notice of the filings to the Subscriber. This may be
accomplished by completing and mailing to the Clerk of the Court the attached
form. This contact information will not be disclosed to the Plaintiff and will be
used solely for the purposes stated above. The Court will not decide any motions
until the Doe Subscriber has provided all required information. If the Doe
Subscriber fails to file a motion to quash the Subpoena or for other appropriate
relief within 30 days, the ISP shall provide to Strike 3 the Information requested in
the Subpoena within 14 days. Strike 3’s use of this Information shall be restricted
as further provided in this Order. Pursuant to Rule 45(c), Strike 3 shall reimburse
the ISP for its reasonable costs and expenses, including attorney’s fees, associated
with complying with the Subpoena and this Order.

4. On receipt of the Information from the ISP, Strike 3 must mark it as “Highly
Confidential,” and, in the absence of further order of the Court, may only use it to
determine whether, pursuant to Rule 11(b), it has sufficient information to amend
the complaint to name as an individual defendant the Subscriber. Unless otherwise
ordered by the Court, Strike 3, its agents, representatives, and attorneys may not
disclose the Information received from the ISP to any person not directly involved
as an attorney in representing Strike 3 in this copyright infringement action relating
to the Information received, except as provided below. Any person to whom the
Information or its contents is disclosed shall be required to sign an agreement to be
bound by the provisions of this Order, enforceable by an action for contempt, prior

to being informed of the Information or its contents. Any amended complaint filed

4

 

 
Case 1:21-cv-01102-JKB Document 6 Filed 05/13/21 Page 5 of 6

by Strike 3 naming an individual defendant shall be filed so that the name and any
specifically identifying information is redacted from the publicly available court
docket, to be replaced by first and last initials only, with an unredacted copy of the
amended complaint filed under seal. If Strike 3 determines that the Information
received pursuant to the Subpoena is insufficient to support the filing of an amended
complaint, it may
a. Serve a subpoena pursuant to Rule 45(a)(1)(B) commanding the
Subscriber to appear and attend a deposition to answer questions
regarding whether the Subscriber was responsible for downloading the
copyrighted work alleged in the original complaint.
b. Pursuant to Rule 26(b)(2)(C), the deposition permitted pursuant to
paragraph 4.a of this Order shall not last more than one hour in duration.
Pursuant to Rule 37(a)(4), the Subscriber shall answer questions fully
and unevasively, but may refuse to answer questions that would require
the disclosure of privileged (including the 5“ Amendment privilege
against self-incrimination) or work product protected information, as
described in Rule 26(b)(1), (3), and (5).
c. No further discovery will be permitted unless authorized by the Court.
5. Strike 3 is prohibited from initiating, directly or indirectly, any settlement
communications with any unrepresented Doe Defendant whose identity has been
revealed pursuant to the Subpoena or deposition described in paragraph 4 above.
Any settlement communications with an unrepresented Doe Defendant shall be
initiated only as approved by the Court. On request submitted to the Court at any

time by Strike 3 or the Doe Subscriber, whether represented or unrepresented,

 
Case 1:21-cv-01102-JKB Document 6 Filed 05/13/21 Page 6 of 6

settlement shall be conducted under supervision of one or more Magistrate Judges
designated by the Court for this purpose. Unless otherwise ordered by the Court,
any settlement negotiations shall be subject to the confidentiality provisions of
Local Rule 607.4. This paragraph shall not prevent Strike 3 from initiating or
responding to a request for settlement communications with a Doe Defendant who
is represented by counsel.

6. Within five (5) business days of this Order—and in any event, before it may serve
any subpoena on the Doe Defendant’s ISP—both Strike 3 and its counsel shall file
certifications substantially identical to the forms attached as Exhibits A and B,
respectively. If any additional attorneys wish to appear on behalf of Strike 3 in this
action, they shall execute an identical certification and attach it to their appearance
or motion for admission pro hac vice, as appropriate.

To the extent that the provisions herein, and particularly those in paragraphs four and five,
limit the ways that Strike 3 may use any Information that it receives, those limitations are the
conditions upon which Strike 3 is permitted to seek and receive expedited discovery. Accordingly,
those limitations remain in effect until and unless modified by an order of this Court and do not
expire at the conclusion of this litigation, irrespective of whether by entry of judgment, stipulation

of dismissal, voluntary dismissal by Plaintiff, or other resolution.

DATED this (2 day of May, 2021.

BY THE COURT:

DD) aw KILL,

James K. Bredar
Chief Judge
